DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is initially noted that this office action is simply provided due to the overlapping nature of the Non-Final Rejection mailed on February 9, 202 and the supplemental response filed on February 3, 2022. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 8, 10, 11, 13, 15, 17-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 2016/35840, of record) and further in view of Miklic (US 2016/0303921, of record).  It is initially noted that US 2017/0274710 will be relied upon in the rejection as it represents an English equivalent of WO ‘840.  
As best depicted in Figure 1, US ‘710 teaches a tire construction comprising a tread 4, a sidewall 6, a bead apex 46, a bead reinforcing layer or filler 10, and a clinch member 8.  US ‘710 further teaches that said bead reinforcing layer can be formed with a greater rigidity (greater modulus) as compared to said clinch member (Paragraph 28).  In such an instance, US ‘710 is completely silent with respect to the inclusion of an electronic component, such as a radio frequency identification device (RFID).
In any event, it is extremely well known and conventional to include such components in tire constructions to provide, among other things, pressure and temperature measurements 
	Regarding claims 10, 11, and 13, bead reinforcing layer 10 has a preferred modulus between 15 MPa and 75 MPa (Paragraph 82), clinch member 8 has a preferred modulus as small as 10 MPa (Paragraph 72), and a modulus of the bead reinforcing layer is preferably as high as approximately 1.4 times a modulus of the clinch member (Paragraph 34).  These features suggests a wide variety of differences between respective moduli values, including those required by the claimed invention.  With specific respect to claim 11, the range of modulus values for respective components and the ratio between respective moduli values are described as “preferred values” and it is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art at the time of the invention, including non-preferred embodiments.  For example, if a ratio between said moduli is 1.6 and a modulus of the clinch member is at least approximately 67 MPa, a difference between said moduli would be at least 40 MPa.

	Regarding claims 18 and 21, the general disclosure of Miklic suggests arrangements in accordance to the claimed invention.  	
As to claim 22, the figures of Matsumoto depict the claimed carcass configuration (main portion and turnup portion in abutting relationship). 
	Regarding claims 23-25, Matsumoto refers to low turnup structure and high turnup structures and such is seen to encompass the claimed arrangements (Paragraphs 154 and 157) and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.  
5.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and Miklic as applied in the previous paragraph and further in view of Tsuriya (US 5,098,941, of record).
	As detailed above, Matsumoto is directed to a tire comprising a filler 10 (claimed bead reinforcing layer).  More particularly, said filler is formed with at least one diene-based rubber, 5-50 phr of a reinforcing agent, such as carbon black, and a crosslinking agent (Paragraphs 83-
	It is initially noted that Matsumoto does state that any number of common additives can be included in the filler composition (Paragraph 85- based on the language “and the like”).  As to the claimed curable resin (e.g. phenol resin), tire rubber compositions in general are commonly formed with curable resins to provide a high degree of mechanical properties.  Tsuriya provides one example of a tire construction in which phenol resins are included in rubber compositions, such as those in the bead region, to provide high hardness and modulus properties (Column 1, Lines 5+).  One of ordinary skill in the art at the time of the invention would have found it obvious include a conventional additive in the filler composition of Matsumoto since (a) the filler of Matsumoto has high modulus properties, (b) Matsumoto teaches the general inclusion of conventional additives in said filler, and (c) Tsuriya recognizes the common use of phenol resins in tire bead compositions (in general) where high hardness and modulus are desired.      
6.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and Miklic as applied in Paragraph 4 above and further in view of Corvasce (US 2001/0042583, of record).
	As detailed above, Matsumoto is directed to a tire construction including a chafer or clinch 8.  Matsumoto, however, is completely silent with respect to the chafer composition.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 8, 10, 11, 13, 15, 17-19, 21-25, 27, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 17, 2022